Citation Nr: 0007765	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  95-06 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently evaluated as 10 
percent disabling.

2. Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


INTRODUCTION

The veteran served on active duty for more than twenty years, 
prior to his retirement in March 1994.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1994 rating decision of the Regional Office 
(RO) which granted service connection for chondromalacia 
patella of each knee, and assigned a noncompensable 
evaluation for each knee, effective April 1994.  When this 
case was before the Board in August 1996, it was remanded to 
the RO for additional development of the record.  Based on 
the receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) examination in May 1997, 
the RO, in a December 1999 rating decision, assigned a 10 
percent rating for each knee, effective April 1994.  The 
veteran continues to disagree with the assigned evaluations.  

The Board notes that the issues of entitlement to increased 
ratings for residuals of a right ankle injury and bilateral 
hearing loss were resolved in its August 1996 decision.  In 
addition, the RO granted service connection for cervical 
strain syndrome in the December 1999 rating action.  This 
decision, accordingly, will be limited to the issues noted on 
the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's right knee disability is manifested by 
popping and grating.  There is no limitation of motion, 
instability or atrophy.

3. It is not productive of more than slight impairment.

4. The veteran's left knee disability is manifested by 
grating on movement.  There is no limitation of motion or 
instability.

5. It is not productive of more than slight impairment.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for chondromalacia 
patella of the right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

2. A rating in excess of 10 percent for chondromalacia 
patella of the left knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected bilateral 
knee disabilities that are within the competence of a lay 
party to report are sufficient to conclude that his claims 
are well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records reflect that the veteran was seen 
for bilateral knee complaints beginning in 1975.  A diagnosis 
of chondromalacia patella was made.  He continued to receive 
treatment for bilateral knee complaints during service.

A VA general medical examination was conducted in June 1994.  
The veteran complained of pain in both knees with stair 
climbing of more than six or seven steps and pain with 
walking greater than two or three blocks.  He also reported 
pain with standing for long periods of time.  An examination 
revealed no abnormalities of the knees on inspection.  On 
palpation, there was moderate tenderness to deep palpation 
over the medial aspects of both patellae, and on upward 
pressure of the patellar tendons.  There was good stability 
anteriorly and posteriorly.  Medial and lateral stability was 
normal.  The veteran expressed some significant discomfort on 
attempting to rise from a deep knee bend.  There was 
significant crepitation and grinding on arising from a squat.  
X-rays of the knees revealed minimal degenerative changes 
involving the posterior aspect of the left patella.  The 
knees otherwise appeared unremarkable.  The diagnosis was 
chondromalacia of both knees, by history and by physical 
examination.

Based on the evidence summarized above, the RO, by rating 
action dated August 1994, granted service connection for 
chondromalacia patella of each knee.  A noncompensable 
evaluation was assigned for each knee, effective April 1994.

By letters dated in September 1996 and April 1997, the RO 
requested that the veteran furnish information concerning 
treatment he had received for his bilateral knee 
disabilities.  No response was received.  

The veteran was afforded an examination of the joints in May 
1997.  He stated that his knees were getting worse.  Both 
knees felt weak.  He related that he had popping and grating 
when he tried to squat or kneel, and the sensation of the 
knee giving away when he was active.  The veteran added that 
one or the other knee would swell.  Most of the pain was 
about and under the patella and the right was a little more 
sensitive than the left, but the symptoms were about the same 
on both sides.  The veteran claimed that he had difficulties 
with running, going up and down stairs, squatting and, if he 
was very active, increased pain.

On examination of the right knee, there was no effusion.  
There was no apprehension on examination of the patella.  He 
was tender along the course of the patellar tendon, more so 
in the middle, but some at each end at the bony attachment.  
There was a Q-angle of 20 degrees, whereas the normal should 
be 5-9 degrees.  Extension was to 0 degrees, and flexion to 
130 degrees, and this was within normal limits.  There did 
not appear to be quadriceps muscle atrophy.  When the veteran 
took the knee to its normal range of motion, there was 
popping and grating of the patella and under the patella when 
it moved over the ends of the femur and from flexion to 
extension and back.  McMurray's test was negative.  The knee 
was stable on all the various specimen tests.  The left knee 
had similar findings to the right.  There was not much 
apprehension on examination of the patella.  There was some 
sub-patellar grating on range of motion.  The Q-angle again 
was 20 degrees, and the range of motion was from 0 degrees 
extension to 140 flexion, which was in normal range.  The 
knee was stable on the various stressing tests.  McMurray's 
test was negative.  X-rays of the knees were normal.  The 
diagnosis was chondromalacia patella, bilaterally, moderately 
severe.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 20 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is moderate.  When slight, a 10 percent evaluation 
may be assigned.  Diagnostic Code 5257.

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  A noncompensable 
evaluation will be assigned when flexion is limited to 60 
degrees.  Diagnostic Code 5260.

A 20 evaluation may be assigned when extension of the leg is 
limited to 15 degrees.  When limited to 10 degrees, a 10 
percent rating may be assigned.  A noncompensable rating may 
be assigned when extension is limited to 5 degrees.  
Diagnostic Code 5261.

A review of the record discloses that the veteran has been 
examined on two occasions during the course of his appeal.  
He was provided with the opportunity several times to furnish 
additional information concerning any treatment he received 
for his bilateral knee disability, but he did not respond.  
The Board will, therefore, base its decision on the evidence 
of record.  That evidence establishes that there is no 
limitation of motion or instability of either knee.  The only 
abnormal finding on either the June 1994 or June 1997 VA 
examinations consisted of grating of each patella on motion.  
The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (1999) would warrant a higher rating.  
See Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. 
App. 202 (1995).  However, the VA examinations failed to 
demonstrate the presence of pain or weakness in the knees so 
as to warrant a higher rating under these provisions.  
Therefore, a higher rating is not warranted.

In VAOPGCPREC 23-97 (July 1, 1997), the General Counsel 
concluded that Diagnostic Code 5257 provides for evaluation 
of instability of the knee without reference to limitation of 
motion.  The terms of Diagnostic Code 5003, on the other 
hand, refer not to instability but to X-ray findings and 
limitation of motion "under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.)"  
The General Counsel concluded that the reference to "DC 5200 
etc." associates Diagnostic Code 5003 with the diagnostic 
codes involving limitation of motion.  Since Diagnostic Code 
5257 is not among these codes, it is not thereby associated 
with Diagnostic Code 5003.  See also Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Thus, the General Counsel, noting the 
Court's determination in Esteban v. Brown, 9 Vet. App. 259, 
261-62 (1994) indicated that Court precedent supports the 
availability of separate ratings under Diagnostic Code 5257 
and Diagnostic Code 5003.  Nevertheless, the General Counsel 
opinion also noted that a separate rating "must be based on 
additional disability."  Where additional disability is 
shown, the General Counsel noted that a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and the opposite is also true.  

In this case, the Board finds that a separate rating of the 
veteran's service-connected bilateral knee disability under 
Diagnostic Code 5003 is not warranted.  Although arthritis 
was found on one X-ray (although not on the more recent X-
rays in 1997), the medical evidence fails to demonstrate the 
presence of limitation of motion of either knee.  
Accordingly, there is no basis on which a separate evaluation 
pursuant to Diagnostic Code 5003 may be assigned. 

The Board has considered the application of Fenderson, 12 
Vet. App. 119, and finds that the ratings assigned for the 
veteran's bilateral knee disabilities accurately reflect the 
level of the veteran's disability from the date of his claim 
and, therefore, staged ratings are not required.


ORDER

An increased rating for chondromalacia patella of the right 
knee is denied.  An increased rating for chondromalacia 
patella of the left knee is denied.






		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals



 

